Citation Nr: 1010643	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-02 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served in the Special Philippine Scout from May 
1946 to July 1949.  The appellant is claiming benefits as 
surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision of the VA Regional Office (RO) in Manila, the 
Republic of the Philippines. 

This case was remanded by the Board in May 2009 for further 
development.  


FINDINGS OF FACT

1.  The Veteran died in May 2006.  The immediate cause of 
death was respiratory failure, antecedent cause chronic 
obstructive lung disease and underlying cause community 
acquired pneumonia (CAP).  Nasal polyps were listed as other 
significant conditions contributing to death.  

2.  At the time of death, the Veteran was service connected 
for pansinusitis with bilateral nasal polyps and bilateral 
hearing loss.  

3.  The evidence is sufficient to establish that a service-
connected disability contributed substantially or materially 
to the cause of the Veteran's death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by active service 
contributed substantially or materially to death.  38 
U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2009), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letter dated 
in June 2009.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) held, inter alia, that in the context of a claim for 
service connection for the cause of a veteran's death for the 
purpose of Dependency and Indemnity Compensation (DIC) 
benefits, the VCAA notice must include: (1) a statement of 
the disabilities, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Hupp, 21 Vet. App. at 352-53.  The Board 
finds that the June 2009 letter afforded the appellant such 
notice.  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In connection with the current appeal, an appropriate opinion 
has been rendered and available service records have been 
obtained.  We also note that the VA opinion was adequate.  
The examiner reviewed the history, established clinical 
findings and presented reasons for the opinion.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
requested.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim. 

Factual Summary

Service treatment records reveal normal lungs.  Medical 
records reveal an August 2000 hospitalization for CAP II.  It 
was noted that the condition started three days ago.  In a 
July 2001 discharge summary, a final diagnosis was given of 
chronic obstructive pulmonary disease (COPD), pneumonia and 
acute maxillary sinusitis.  In January 2004, the Veteran was 
admitted for CAP III resolving and COPD.  

In a May 2004 medical opinion, Dr. A noted that the Veteran 
was suffering from a disease complex composed of allergic 
rhinitis, nasal polyposis and asthma, with concomitant 
sinusitis.  He noted that COPD usually appears in old age and 
that in this case the COPD may be predominantly of bronchial 
type.  Dr. A stated that it may be concluded that the 
increased pulmonary resistance in the Veteran has connection 
to his nasal obstructions due to bilateral nasal polyps, 
which he presently has.  Dr. A related that it could be 
safely concluded that the following conditions are service 
connected, pansinusitis and/or recurrent rhinosinusitis and 
recurrent nasal polyposis.  He noted that asthma, COPD and 
bronchiectasis are considered related to the above 
conditions, which are both contributory, directly or 
indirectly, to the latter's development.  He further noted 
that the predisposition to pneumonia, due to impaired 
tracheobronchial clearance as explained above, serves as an 
indirect consequential result of all the above conditions.  

The Veteran died in May 2006.  The immediate cause of death 
was respiratory failure, antecedent cause chronic obstructive 
lung disease, and underlying cause CAP.  Nasal polyposis was 
listed as other significant conditions contributing to death.  
At the time of the Veteran's death, service connection was in 
effect for pansinusitis with bilateral nasal polyps, rated as 
50 percent disabling and bilateral sensorineural hearing 
loss, rated as 40 percent disabling.  

In May 2006, Dr. Z related that the Veteran's son came to him 
and asked for a death certificate.  Dr. Z stated that he told 
the Veteran's son that the death was an unattended death.  It 
was noted that records showed that the Veteran was confined 
in May 2006 for diarrhea and that the Veteran's son wanted a 
cause of death which would be near the approved illness of 
nasal polyposis.  

In August 2006, Dr. Z related that he rendered a diagnosis on 
the Veteran's cause of death as respiratory failure, chronic 
obstructive lung disease with community acquired pneumonia 
and a contributory condition nasal polyposis.  He related 
that the cause of death was based on the diagnosis given by 
the attending physician, Dr. N, and the history given by the 
Veteran's immediate relative.  Dr. N submitted a statement 
noting a diagnosis of respiratory failure, chronic 
obstructive lung disease with CAP, high risk.  

In September 2009, a VA compensation and pension opinion was 
issued.  The VA examiner opined, upon reviewing the Veteran's 
medical records, that the condition/disability COPD/pneumonia 
is as least as likely as not (50/50 probability) caused by or 
a result of pansinusitis with bilateral nasal polyposis.  The 
VA examiner noted that it is quite apparent that the Veteran 
had an overwhelming problem with his nasal polyposis and that 
because of the Veteran's poorly controlled recurrent nasal 
mass he had numerous bouts of sinusitis and often associated 
pneumonia.  The examiner noted that this was coupled with the 
pulmonary problem of the Veteran which is COPD and asthma.  
The VA examiner opined that the Veteran's nasal problem 
(polyposis and sinusitis) contributed substantially for the 
Veteran to develop pneumonia but not COPD.  He noted that 
COPD is a problem with hypertrophy of the mucous producing 
glands present in the airways.  This was noted to also be a 
probable reason for the Veteran to develop pneumonia 
considering his advanced age.  The examiner noted that the 
problem caused by having nasal polyposis is primarily 
obstruction both for the airway and passage of mucous.  He 
noted that the problem in the airway might lead to 
aggravation of his intrinsic COPD problem while the mucous 
production will develop into pneumonia if not adequately 
controlled with antibiotics.  

Legal Criteria 

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).  




Analysis

The appellant has appealed the denial of service connection 
for the cause of death.  Specifically, the appellant 
maintains that the Veteran's service-connected nasal polyps 
contributed to his respiratory failure and his death.  After 
careful review of the record, the Board finds that service 
connection for cause of death is warranted.  

In this regard, the Board notes that, at the time of death, 
the Veteran was service connected for pansinusitis with 
bilateral nasal polyps and bilateral hearing loss.  The 
Veteran died in May 2006.  The death certificate cited the 
immediate cause of death was respiratory failure, antecedent 
cause chronic obstructive lung disease and underlying cause 
community acquired pneumonia (CAP).  Nasal polyps were listed 
as other significant conditions contributing to death.  

Initially, the Board notes that although the death 
certificate cites nasal polyps as other significant condition 
contributing to the cause of death, such was based on a lay 
report of the Veteran's son and not medical evidence.  Dr. Z 
related that he rendered a diagnosis on the Veteran's cause 
of death based on the diagnoses given by the attending 
physician, Dr. N, and the history given by the Veteran's 
immediate relative.  Dr. Z indicated that the Veteran's son 
wanted a cause of death which would be near the approved 
illness of nasal polyposis.  The Board notes that Dr. N 
diagnosed respiratory failure, and chronic obstructive lung 
disease with CAP, high risk.  Nasal polyps were not listed in 
his diagnosis.  The Board notes that Dr. Z indicated that the 
basis of the addition of nasal polyps to the death 
certificate was based on a lay report provided by the 
Veteran's son, not medical documentation, observation by him 
or any clinical findings.  Although the person filling out 
the death certificate is presumed to have some level of 
competence, this person established that the section of the 
death certificate noting nasal polyps as a contributing cause 
of death was based on the medically unsupported report of the 
Veteran's son.  As such, the Board finds that the death 
certificate, citing nasal polyps as a contributory cause of 
death, is of little probative value in resolving the issue 
presented.  

However, the Board finds that the evidence presented as a 
whole sufficiently establishes that the Veteran's service 
connected pansinusitis with bilateral nasal polyps played a 
role in the events producing death.  In this regard, the 
Board finds that the September 2009 VA examiner's opinion and 
the May 2004 medical opinion rendered by Dr. A show that the 
service connected pansinusitis with bilateral nasal polyposis 
contributed substantially or materially to the conditions 
which caused the Veteran's death.  The Veteran died of 
respiratory failure to include COPD and CAP.  The September 
2009 VA compensation and pension opinion examiner opined that 
the condition/disability COPD/pneumonia is as least as likely 
as not (50/50 probability) caused by or a result of 
pansinusitis with bilateral nasal polyposis.  The examiner 
noted that the problem caused by having nasal polyposis is 
primarily obstruction both for the airway and passage of 
mucous.  He noted that the problem in the airway might lead 
to aggravation of his intrinsic COPD problem while the mucous 
production will develop into pneumonia if not adequately 
controlled with antibiotics.  The Board further notes that, 
in the May 2004 medical opinion, Dr. A stated that it may be 
concluded that the increased pulmonary resistance in the 
Veteran has connection to his nasal obstructions due to 
bilateral nasal polyps and that asthma, COPD and 
bronchiectasis are considered related to the appellant's 
service connected disability.  

Here, the Board is presented with two medical opinions which 
show a correlation between the Veteran's service connected 
disability and COPD and pneumonia, two processes which were 
listed as the antecedent cause and underlying cause of the 
Veteran's death.  The evidence is sufficient to establish 
that it is at least as likely as not that a service-connected 
disability contributed substantially or materially to the 
cause of the Veteran's death.  Thus, as there are opinions of 
record that support the existence of a relationship between 
the service connected disability and the fatal processes that 
lead to death, the evidence supports the claim. 

In reaching this determination, the Board notes that the AOJ 
did not accurately report the favorable evidence and did not 
point to any negative evidence in the record.  In fact, the 
AOJ provided no reasoning for the rejection of the evidence. 




ORDER

Service connection for cause of death is granted.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


